Name: Commission Implementing Regulation (EU) 2016/1906 of 28 October 2016 amending for the 256th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: civil law;  international trade;  international affairs;  politics and public safety
 Date Published: nan

 29.10.2016 EN Official Journal of the European Union L 295/74 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1906 of 28 October 2016 amending for the 256th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 25 October 2016, the Sanctions Committee of the United Nations Security Council decided to amend three entries in its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 2016. For the Commission, On behalf of the President, Acting Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX The identifying data for the following entries under the heading Natural persons in Annex I to Regulation (EC) No 881/2002 are amended as follows: (a) Mohamed Amin Mostafa. Adress: Via della Martinella 132, Parma, Italy. Date of birth: 11.10.1975. Place of birth: Kirkuk, Iraq. Other information: Under administrative control measure in Italy scheduled to expire on 15 January 2012. Date of designation referred to in Article 2a (4) (b): 12.11.2003. is replaced by the following: Mohamed Amin Mostafa. Date of birth: 11.10.1975. Place of birth: Kirkuk, Iraq. Nationality: Iraqi. Address: Via della Martinella 132, Parma, Italy (Domicile). Other information: Under administrative control measure in Itlay scheduled to expire on 15 January 2012. Date of designation referred to in Article 7d(2)(i): 12.11.2003. (b) Hilarion Del Rosario Santos III (alias (a) Akmad Santos, (b) Ahmed Islam, (c) Ahmad Islam Santos, (d) Abu Hamsa, (e) Hilarion Santos III, (f) Abu Abdullah Santos, (g) Faisal Santos, (h) Lakay, (i) Aki, (j) Aqi). Title: Amir. Address: 50, Purdue Street, Cubao, Quezon City, Philippines. Date of birth: 12.3.1966. Place of birth: 686 A. Mabini Street, Sangandaan, Caloocan City, Philippines. Nationality: Filipino. Passport No: AA780554 (Filipino passport). Other information: (a) Founder and leader of the Rajah Solaiman Movement and linked to the Abu Sayyaf Group. (b) In detention in the Philippines as of May 2011. Date of designation referred to in Article 2a (4) (b): 4.6.2008. is replaced by the following: Hilarion Del Rosario Santos III (alias (a) Akmad Santos, (b) Ahmed Islam, (c) Ahmad Islam Santos, (d) Abu Hamsa, (e) Hilarion Santos III, (f) Abu Abdullah Santos, (g) Faisal Santos, (h) Lakay, (i) Aki, (j) Aqi). Title: Amir. Address: 50, Purdue Street, Cubao, Quezon City, Philippines. Date of birth: 12.3.1966. Place of birth: 686 A. Mabini Street, Sangandaan, Caloocan City, Philippines. Nationality: Filipino. Passport No: AA780554 (Filipino passport). Other information: (a) Founder and leader of the Rajah Solaiman Movement and linked to the Abu Sayyaf Group. (b) In detention in the Philippines as of May 2011. Date of designation referred to in Article 7d(2)(i): 4.6.2008. (c) Anas Hasan Khattab (alias (a) Samir Ahmed al-Khayat; (b) Hani; (c) Abu Hamzah; (d) Abu-Ahmad Hadud). Title: Amir. Date of birth: 7.4.1986. Place of birth: Damascus, Syria. National identification no.: 00351762055. Date of designation referred to in Article 2a(4)(b): 23.9.2014. is replaced by the following: Anas Hasan Khattab (alias (a) Samir Ahmed al-Khayat; (b) Hani; (c) Abu Hamzah; (d) Abu-Ahmad Hadud). Title: Amir. Date of birth: 7.4.1986. Place of birth: Damascus, Syria. Nationality: Syrian. Other Information: Administrative amir of Al-Nusrah Front for the People of the Levant. Date of designation referred to in Article 7d(2)(i): 23.9.2014.